 
Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended. Confidential materials omitted and filed separately with
the Securities and Exchange Commission.  Asterisks [*****] denote such omission.


CONFIDENTIAL DOCUMENT
Exhibit 10.4
 
DISTRIBUTION SERVICES AGREEMENT
(3PL Services)


This DISTRIBUTION SERVICES AGREEMENT ("Agreement"), dated as of November 19,
2009 (the "Effective Date"), is entered into by and between DYAX CORP., a
Delaware corporation with offices located at 300 Technology Square, Cambridge,
Massachusetts 02139 ("Dyax"), and INTEGRATED COMMERCIALIZATION SOLUTIONS, INC.,
a California corporation with its primary offices located at 3101 Gaylord
Parkway, Frisco, Texas 75034 ("ICS").


WHEREAS, Dyax has developed the Product (as defined below);


WHEREAS, in the United States, Dyax intends to secure the regulatory approvals
required in order to promote, market and sell the Product in the United States
as a treatment for patients suffering acute attacks associated with the disease
known as hereditary angioedema ("HAE");


WHEREAS, ICS is in the business of providing commercialization services for
pharmaceutical products; and


WHEREAS, Dyax wishes to engage ICS to provide Dyax with certain third-party
logistic services for the Product throughout the United States, and ICS wishes
to accept such engagement, all upon the terms and subject to the conditions set
forth in this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.            Definitions.


As used in this Agreement, the following capitalized terms shall have the
following meanings:


 
1.1
"3PL Services" shall have the meaning set forth in Section 3.1.



 
1.2
"Affiliate" shall mean any individual, corporation, partnership, association, or
business that directly or indirectly through intermediaries, controls, is
controlled by or is under common control with, a party. An ownership, voting or
similar interest (including any right or option to obtain such an interest)
representing more than 50% of the total interests then outstanding of the
pertinent entity shall constitute "control" for the purposes of this definition.



 
1.3
"Applicable Laws" shall mean all applicable laws, rules, regulations in the
Territory, including guidelines and guidances promulgated by governmental
entities.



 
1.4
"FDA" shall mean the United States Food and Drug Administration or any successor
agency thereto.



 
1.5
"Field" shall mean all uses in the therapeutic treatment of HAE.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.6
"Product" shall mean Dyax's proprietary plasma kallikrein inhibitor, known as
internally as DX-88 and generically as ecallantide, as more formally described
on Exhibit A.



 
1.7
"REMS Program" shall mean the Risk Evaluation and Mitigation Program required to
be implemented under Section 505-1 of the Federal Food, Drug and Cosmetic Act in
connection with the regulatory approval of the Product by the FDA.



 
1.8
"SOPs" shall have the meaning set forth in Section 3.2.



 
1.9
"Statement of Work" shall have the meaning set forth in Section 3.1



 
1.10
"Term" shall have the meaning set forth in Section 11.1.



 
1.11
"Territory" shall mean the 50 states of the United States of America, the
District of Columbia and Puerto Rico.

 
2.
Engagement of ICS.



 
2.1
Engagement.  Upon the terms and conditions set forth herein, Dyax hereby engages
ICS, on an exclusive basis during the Term (subject to Section 11.4), to provide
3PL Services in connection with the promotion, offer for sale, sale and
distribution of Product in the Field in the Territory.  ICS hereby accepts such
engagement and shall provide the 3PL Services in a professional and responsible
manner and in accordance with the terms of this Agreement and all Applicable
Laws.



 
2.2
Authorized Distributor.  In connection with ICS's engagement under Section 2.1
above, and solely for the limited purpose of compliance with the pedigree
requirements of the Prescription Drug Marketing Act and any similar state laws,
Dyax hereby designates ICS as an Authorized Distributor of Record ("ADR") of the
Product during the Term and a third party logistics provider who does not take
title to Product or have general responsibility to direct the sale or
disposition of Product.  The foregoing shall not be construed in a manner that
results in ICS being considered a distributor or wholesaler for any other
purpose or under any Applicable Laws.



 
2.3
Exclusivity.  The parties acknowledge and agree that as a result of the
exclusive nature of the ICS engagement, subject to Section 11.4, during the
Term, Dyax shall not engage any party other than ICS or its Affiliates to serve
as Dyax's third-party logistic service provider for Product for the Field in the
Territory.



 
2.4
Reserved Rights. Except as expressly provided in this Agreement, no right, title
or interest in or to Product or any patent, trade secret, trademark or any other
intellectual property right of Dyax or its Affiliates is granted, whether
express or implied, by Dyax to ICS.  Except as expressly provided in this
Agreement, no right, title or interest in or to any patent, trade secret,
trademark or any other intellectual property right of ICS or its Affiliates is
granted, whether express or implied, by ICS to Dyax.  By way of clarification,
all proprietary systems, databases and web-based applications, and any standard
operating procedures, work rules, programming, software, routines, analytic
tools, embedded logic or table structures associated therewith, that have been
developed, maintained, utilized and improved by ICS (or its Affiliates) in
connection with this Agreement or the Hub Services are and will remain the
property of ICS (or its Affiliates).

 
 
 

--------------------------------------------------------------------------------

 
 
3.
3PL Services and Related ICS Obligations.



 
3.1
3PL Services; Statement of Work.  ICS shall provide certain third party
logistics services with respect to the Product ("3PL Services"). The specific
nature of such 3PL Services, and any additional terms and conditions applicable
to such 3PL Services, shall be set forth in writing (each such writing a
"Statement of Work").  The initial Statement of Work that has been agreed upon
by the parties is attached hereto as Exhibit B.  Any changes to the initial
Statements of Work or any new Statement of Work must be in writing and approved
by both parties, and thereafter shall be considered an addendum to this
Agreement.  All services performed under any Statement of Work shall be subject
to all the terms and conditions set forth herein.



 
3.2
Standard Operating Procedures.  ICS shall conduct all activities under this
Agreement in accordance with all Standard Operating Procedures ("SOPs")
applicable to such activities, as established and approved in writing by the
parties from time to time.   Any SOPs specific to Dyax will be discussed and
agreed upon by the parties and material changes will be implemented by ICS only
at Dyax’s direction.    Notwithstanding anything to the contrary contained in
this Agreement or elsewhere, during the Term of this Agreement, Dyax shall be
permitted, upon its reasonable request, to review all such SOPs at the ICS
facility.  The SOPs are confidential and proprietary to ICS and shall not be
disclosed by Dyax to any third party without the consent of ICS.  Upon
termination of this Agreement, any SOPs in Dyax’s possession will be returned to
ICS or (at ICS’s election) destroyed by Dyax with certification of destruction.



 
3.3
No Subcontracting or Subdistribution. All obligations and services to be
performed by ICS under this Agreement shall be solely performed by ICS and ICS
shall not outsource or subcontract any of its obligations hereunder without
Dyax's prior written consent, except to an Affiliate of ICS.



 
3.4
Applicable Laws and Regulations.  ICS shall conduct all activities under this
Agreement in compliance with all Applicable Laws, including federal and state
pharmacy, wholesaler and pedigree laws, federal and state laws protecting the
privacy of patient medical information (including HIPAA if applicable), laws
relating to the disposal of pharmaceutical products and hazardous wastes, and
all applicable professional and industry standards and good business
practices.  If Dyax reasonably determines that ICS has conducted activities
under this Agreement in a manner that could potentially compromise public health
or safety, then Dyax may terminate this Agreement immediately, and whether or
not Dyax terminates this Agreement, may pursue all other legal remedies
available to it.



 
3.5
Storage Conditions.  ICS will maintain Product stored at, and shipped from, its
facilities under (i) the Product storage, shipment and handling requirements set
forth in the Statement of Work included in Exhibit B, (ii) any applicable SOPs
and (iii) any other conditions required by the FDA approved labeling.  ICS shall
notify Dyax within one (1) business day of any known deviation from such
requirements so that Dyax can determine whether any further action must be taken
with respect to such Product.  Failure of ICS to notify Dyax promptly of such
known deviation shall constitute a breach of this Agreement by ICS.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.6
Title to Product.  All right, title and interest in and to all Product at ICS's
facility or otherwise in the possession of ICS shall at all times remain the
sole property of Dyax.  At no time and under no circumstance shall ICS have
title to, or any right or interest in or to, any Product at ICS's facility or
otherwise in ICS's possession or control.  ICS hereby expressly waives and
releases any and all liens and claims it may have in respect of any Product
arising under any statute, common law or otherwise.  ICS from time to time
during the Term shall execute such forms, documents and instruments evidencing
Dyax's ownership of Product as Dyax reasonably shall request.  ICS shall take no
action that is inconsistent with the right, title and interest of Dyax in and to
the Product and any attempt by ICS to sell, or to grant or create a lien on or
security interest in, any Product shall be void ab initio.  ICS shall have no
authority to store any Product with any other warehouseman or in any place other
than ICS's facility.  At any time during the Term and for any reason, Dyax may
take all or any portion of any Product into its possession by giving ICS notice
of such intent, and upon the giving of such notice ICS shall deliver such
Product to Dyax in accordance with instructions provided by Dyax, subject to
Dyax promptly reimbursing ICS's reasonable actual costs of return and removal.



 
3.7
Risk of Loss.  ICS shall have no risk of loss for all Product at ICS's facility
or otherwise in the possession of ICS, except to the extent that ICS’s gross
negligence or willful misconduct caused such loss.    In such case, any loss due
to damage or loss of products will be based upon Dyax's cost of manufacturing or
acquiring products, not it's selling cost.



 
3.8
Diversion.  ICS shall notify Dyax in writing within one (1) business day of
learning of information to suggest that any person or entity is diverting or
attempting to divert Product.  For the purposes of this Section 3.8, "diverting"
means the unauthorized sale, distribution, purchase, receipt, or handling of
Product.



 
3.9
Product Promotion. ICS shall not provide any information regarding the safety,
effectiveness, or use of Product to any persons or entities except as approved
in advance in writing by Dyax.



4.
Compensation for 3PL Services.



Dyax will compensate ICS for the 3PL Services in accordance with the fee
schedule attached as Exhibit C.  For clarity, the fees on Exhibit C shall be and
remain in effect for the duration of the Term, provided that if Dyax terminates
its agreement with either of ICS’s Affiliates, US Bioservices Corporation or ASD
Specialty Healthcare, Inc., fees may be subject to adjustment.  Within [*****]
following the end of each [*****] during the Term, ICS shall provide a detailed
invoice that specifically identifies the 3PL Services conducted by ICS during
[*****].  Dyax shall notify ICS of any disputed charges in writing within
[*****] following receipt of the invoice covering such charges.  In the absence
of any such notice of dispute, all invoices shall be deemed to be correct and
due in full within [*****] following receipt of the invoice.  On all undisputed
invoice balances exceeding [*****], Dyax shall pay interest equal to the lesser
of (i) [*****] per month and (ii) the maximum allowed by law.
 
 
 

--------------------------------------------------------------------------------

 
 
5.
Suspension, Recalls and Government Notices.



 
5.1
Suspension.  Upon written notification by Dyax to suspend distribution of
Product, ICS immediately shall suspend its distribution of Product.



 
5.2
Recalls.



 
(a)
Recall Procedures.  Dyax shall promptly notify ICS of any recalls or market
withdrawals initiated by Dyax or required by the FDA or any other governmental
agency.  ICS shall notify Dyax immediately of any event or circumstance that ICS
reasonably believes may necessitate a recall or market withdrawal.  Any recall
or market withdrawal initiated by Dyax or required by the Untied States Food and
Drug Administration shall be conducted in accordance with the Recall Statement
of Work, included in the Statements of Work attached as Exhibit B hereto.  Any
changes to the Recall Statement of Work shall be subject to the terms and
conditions set forth in Section 3.1.  Dyax shall be responsible for the mailing,
shipping, and reasonable administrative expenses incurred by ICS in connection
with the recall or market withdrawal, plus a reasonable service fee as mutually
agreed upon in advance by the parties.  Notwithstanding the foreging, to the
extent that such recall or market withdrawal arises or results from (i) the
negligence or intentional misconduct of ICS or any of its permitted agents or
employees or (ii) the breach by ICS of this Agreement, ICS shall bear and be
responsible for such costs as well as the reasonable, documented, out-of-pocket
expenses of Dyax incurred in connection with such recall or market withdrawal.



 
(b)
Investigations; Cooperation.  ICS shall fully cooperate with Dyax in
investigating any Product failure that resulted in the need for a recall or
market withdrawal and any reasonable, documented, out-of-pocket cost involved
with such investigation shall be reimbursed by Dyax, except to the extent that
such recall or market withdrawal arises or results from (i) the negligence or
intentional misconduct of ICS or any of its permitted agents or employees or
(ii) the breach by ICS of this Agreement, in which event ICS shall bear and be
responsible for such costs as well as the reasonable, documented, out-of-pocket
expenses of Dyax incurred in connection with such investigation.



 
5.3
Government Notices.  Each party shall provide the other with a copy of any
correspondence or notices it receives from the FDA, or other governmental entity
specifically relating to the Product or activities conducted under this
Agreement, no later than one (1) business day following such receipt.    Each
party shall also provide the other with concurrent copies of any responses to
any such correspondence or notices (e.g., a response to an FDA 483 notice,
warning letter, or untitled regulatory letter); provided that Dyax shall review
and approve all such responses by ICS to the extent related to the Product and
to the extent reasonably feasible.  Where reasonably possible, ICS shall give
prior notice to Dyax of any scheduled FDA or other governmental inspection of
ICS's facilities specifically relating to the Product, and, if reasonably
possible, will afford Dyax the opportunity to be present at such inspection.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Reports and Records.



 
6.1
Activity Reports.  In addition to any specific reports that ICS may be required
to deliver to Dyax under this Agreement or any Statement of Work, ICS shall
provide to Dyax all information and reports related to its activities with
respect to the Product that are reasonably requested by Dyax and can be prepared
by ICS without undue burden; provided that ICS shall be compensated and fully
reimbursed by Dyax for any additional time and expense incurred in connection
with the preparation and delivery of such information and/or reports.



 
6.2
Ownership of Data.  Dyax exclusively shall own all information and data relating
to Product, the distribution of Product and the use of Product obtained,
maintained, generated or furnished by ICS in connection with performing its
obligations hereunder and all data and information contained in the reports
delivered pursuant to Section 6.1, except any data, materials or information not
specific to the Product or which relate to the general processes, services and
reports developed by ICS or which contains ICS’s Confidential Information (the
“ICS Information”), and ICS hereby assigns to Dyax all of its right, title and
interest in and to such information and data (excluding ICS Information) without
additional consideration.



 
6.3
Records.  ICS shall keep complete and accurate books and records pertaining to
ICS's activities under this Agreement.  Such books and records shall be retained
for at least [*****] after the expiration or termination of this Agreement or
for such longer period as may be required by Applicable Law.



 
6.4
Audits.  Dyax, at its expense, from time to time may perform, or have an
independent third party auditor (subject to execution of a mutually agreeable
nondisclosure agreement) perform, audits of the records maintained pursuant to
Section 6.3 and may observe, or have an independent third party auditor observe,
the performance by ICS of its activities hereunder to verify the status of
Product and ensure compliance with the terms of this Agreement.  Dyax shall
provide ICS with at least ten (10) business days advance notice of such audits
or observations, and shall conduct any audit or observation during normal
business hours in a manner that does not interfere with ICS’s normal business
operations.  ICS shall make available relevant  records that do not contain
information pertaining to ICS’s other clients or products and permit such
observations.  Dyax and ICS shall discuss the results of any such audits or
observations and ICS shall implement all corrective measures reasonably
requested by Dyax.  All audits shall be reasonable in time and scope.



7.
Confidentiality.



 
7.1
Confidential Information.  All confidential, non-public documents and other
information disclosed to a party by or on behalf of the other party pursuant to
this Agreement  which includes but is not limited to information concerns prices
and quantities purchased by any customer, Product information, operating and
sales data, information about systems, strategic plans, business plans,
financial information, processes (including SOPs), customer information,
information concerning patients or physicians, methods, databases, technology
(including software and all source code) and any other information or material
prepared or derived from such information (collectively, "Confidential
Information"), shall, subject to Sections 7.2 and 7.3, be held by the receiving
party in strict confidence and not disclosed either directly or indirectly to
any third party (other than Affiliates, advisors and consultants who have a need
to know such information and who are subject to obligations of confidentiality
at least as onerous as those set forth herein) and shall only be used for
purposes of fulfilling the receiving party's obligations, or exercising its
rights, under this Agreement.   Notwithstanding the foregoing, all data and
information owned by Dyax pursuant to Section 6.2 shall be the Confidential
Information of Dyax and not ICS, and regardless of the party that discloses such
Confidential Information hereunder, Dyax shall be deemed the disclosing party,
and ICS shall be deemed the receiving party, with respect to such Confidential
Information.  The terms and conditions of this Agreement and any amendments or
addenda thereto shall be deemed the Confidential Information of each party.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.2
Exclusions from Confidentiality.  Notwithstanding anything to the contrary in
this Agreement, the receiving party shall have no liability to the disclosing
party for the use or disclosure of any Confidential Information that the
receiving party can establish by written documentation to:



 
(a)
have been publicly known prior to disclosure by the disclosing party of such
information to the receiving party;



 
(b)
have become publicly known without fault on the part of the receiving party,
subsequent to disclosure to the receiving party;



 
(c)
have been received by the receiving party at any time from a source, other than
the disclosing party, lawfully having possession of and the right to disclose
such information;



 
(d)
have been otherwise known by the receiving party prior to disclosure by the
disclosing party to the receiving party of such information; or



 
(e)
have been independently developed by the receiving party without use of
information disclosed by the disclosing party.



 
7.3
Required Disclosure.  A party receiving Confidential Information may disclose
such Confidential Information if required to do so by a court (or other
governmental agency or stock exchange of competent jurisdiction), any
governmental body or as required under any Applicable Laws; provided that (i)
the party required to disclose such Confidential Information provides prompt
notice of such pending disclosure to the disclosing party so that the disclosing
party can seek a protective order or to prevent such disclosure, and (ii) the
party required to disclose such Confidential Information shall exercise
reasonable efforts to ensure that the information is accorded confidential
treatment by the court or other governmental agency or stock exchange.



 
7.4
Survival of Confidentiality Obligations.  The provisions of this Article 7 shall
survive for a period of seven (7) years following the expiration or termination
of this Agreement.



 
7.5
Injunctive Relief.  Each party acknowledges that the failure by the Receiving
Party to comply with any of the provisions of this Article 7 will result in
irreparable injury and continuing damage to the disclosing party for which there
will be no adequate remedy at law and that, in the event of a failure of the
receiving party so to comply, the disclosing party shall be entitled to such
preliminary and permanent injunctive relief as may be necessary to ensure
compliance with all the provisions of this Article 7 without having to prove
actual damages or to post a bond.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.6
HIPAA Compliance. Notwithstanding anything to the contrary herein (including the
Exhibits hereto), ICS shall only provide information to Dyax under this
Agreement in a manner consistent with HIPAA, to the extent
applicable.  Accordingly, the parties agree that ICS shall only provide Dyax
information that is de-identified in accordance with HIPAA's de-identification
provision, 45 C.F.R. § 164.514(b)(2), unless Dyax: (i) has on file a valid,
HIPAA-compliant authorization for each patient whose protected health
information ("PHI") is sought to be disclosed; or (ii) authorization is not
required under Applicable Laws in order to disclose the information sought.



8.
Use of Marks.



For the purposes of this Agreement, Dyax hereby grants to ICS a non-exclusive,
non-transferable, revocable license to use Dyax's trademarks, trade names and
service marks used and/or owned by Dyax with respect to the Product
(collectively, the "Marks").  The Marks shall be used by ICS solely in
connection with its distribution and/or delivery of Product, and other
activities conducted under this Agreement, in each case solely in accordance
with the terms hereof.  The ownership of and goodwill in all Marks shall remain
the sole and exclusive property of Dyax and inure exclusively to Dyax's sole
benefit, both during the Term and thereafter.  ICS agrees that nothing in this
Agreement shall give ICS any right, title or interest in or to the Marks other
than the right to use the same in the manner contemplated by this Agreement and
only for so long as this Agreement is in force.


9.
Additional Representations, Warranties and Covenants.



 
9.1
Authorization.  Each party represents and warrants to the other party that it
has the legal right and power to enter into this Agreement, to extend the rights
and licenses granted to the other in this Agreement, and to fully perform its
obligations hereunder, and that the performance of such obligations will not
conflict with its charter documents or any agreements, contracts, or other
arrangements to which it is a party. Furthermore, no approvals, consents, orders
or authorizations of or designation, registration, declaration or filing with
any governmental authority (within the Field in the Territory) is required for
either party's performance of its obligations under this Agreement, other than
any approvals that have been obtained already or will be obtained in the
ordinary course of the performance of such obligations.



 
9.2
Federal Programs. ICS represents, warrants and covenants to Dyax that (a)
neither ICS nor any of its Affiliates that perform activities under this
Agreement has been debarred or is subject to debarment pursuant to Section 306
of the Act or listed on either Excluded List (as defined herein), and (b)
neither ICS nor any of its Affiliates that perform activities under this
Agreement will  knowingly (after reasonable investigation) use in any capacity,
in connection with the services to be performed under this Agreement, any person
who has been debarred pursuant to Section 306 of the Act, or who is the subject
of a conviction described in such section, or listed on either Excluded
List.  ICS shall inform Dyax in writing immediately if it or any person who is
performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the Act or listed on either Excluded List, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of ICS's knowledge, is threatened, relating to the
debarment or conviction Section 306 of the Act, or listing on either Excluded
List, of ICS or any person performing services hereunder.  "Excluded Lists"
means the Department of Health and Human Service's List of Excluded
Individuals/Entities and the General Services Administration's Lists of Parties
Excluded from Federal Procurement and Non-Procurement Programs.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.3
ICS/Licensure.  ICS represents and warrants that it now has and shall maintain
in full force during the Term all applicable federal and state wholesaler and
other licenses or approvals required under Applicable Laws and regulations to
fulfill its obligations under this Agreement in each state in the Territory, the
District of Columbia and Puerto Rico.  ICS promptly shall notify Dyax of any
denials, revocations or suspension of license or registrations by any state or
federal agency or any other regulatory authority in the Territory, or any
written notice from a governmental body proposing such a denial, revocation or
suspension of a license or registration.  ICS shall promptly provide Dyax with
notice of any material communications with wholesaler licensing boards which
relate to potential problems with facilities, operations, contractors or
procedures used by ICS in distribution of the Product, including notices of
inquiries, investigations or inspections and resulting findings, except that  in
no event shall ICS be required to disclose information concerning its other
clients or the products of such clients.



 
9.4
Dyax Representations and Warranties.  Dyax hereby represents and warrants to ICS
that, at the time of delivery of Product by Dyax to ICS hereunder: (a) such
Product shall not in any material respect be adulterated, misbranded or
otherwise prohibited within the meaning of the Federal Food, Drug and Cosmetic
Act, 21 U.S.C. §§ 301 et. seq., as amended and in effect at the time of delivery
(the "Act"), or within the meaning of any applicable state or local law; (b)
such Product will be merchandise that may be introduced and delivered into
interstate commerce under the provisions of Section 301 of the Act or Section
351 of the Public Health Service Act; (c) Dyax has and will maintain, in full
force and effect, all licenses and permits required under Applicable Laws for
Dyax to sell and distribute such Product under this Agreement; (d) such Product
will be the subject of a duly approved Biologics License Application and may be
legally transported or sold under Applicable Laws; (e) such Product will have
been approved by each applicable governmental authority for commercial sale and
shipment of such Product within the Territory; and (f) Dyax either (i) owns or
holds the duly approved Biologics License Application, as such term is used in
the Public Health Service Act, Title 21, United States Code, as amended for such
Product, or (ii) is otherwise considered the “manufacturer” of such Product
within the meaning of any applicable federal, state or local law relating to
pedigrees.



 
9.5
No Other Warranties.  Except as expressly provided herein and in the Continuing
Guaranty, neither party hereto makes any representations or warranties to the
other party, express or implied, either in fact or by operation of law, by
statute or otherwise, and each party specifically disclaims any express or
implied representations and warranties of merchantability or fitness for a
particular purpose.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Liability, Indemnification and Insurance.



 
10.1
Remedies.



 
(a)
Generally.  Rights and remedies under this Agreement are cumulative and in
addition to any other available rights or remedies under any other agreement, at
law or in equity.



 
(b)
Equitable Relief.  If either party violates or threatens to violate any
provision of this Agreement, the other party may suffer irreparable harm and its
remedies at law may be inadequate.  Accordingly, the other party may seek
equitable relief.



 
10.2
Indemnification.



 
(a)
Indemnification by ICS.  ICS shall indemnify, defend, and hold harmless Dyax and
its Affiliates and its and their respective directors, officers, employees,
representatives and agents and their respective successors, heirs and assigns
(the "Dyax Indemnitees") against any liability, damage, loss, penalty, fine or
expense (including reasonable attorneys fees and expenses of litigation)
(collectively, "Losses") incurred by or imposed upon Dyax Indemnitees or any of
them in connection with any claims, suits, demands, investigations, enforcement
actions, or judgments, in each case initiated by a third party (including any
governmental or regulatory agency) (collectively, "Third Party Claims") which
arise out of: (a) the gross negligence or willful misconduct of ICS in
connection with this Agreement; or (b) the breach of this Agreement by ICS, in
each case except for those Losses for which Dyax has an obligation to indemnify
ICS pursuant to Section 10.2(b), as to which Losses each party shall indemnify
the other to the extent of its respective liability for such Losses.



 
(b)
Indemnification by Dyax.  Dyax shall indemnify, defend, and hold harmless ICS
and its Affiliates and its and their respective directors, officers, employees,
representatives and agents and their respective successors, heirs and assigns
(the "ICS Indemnitees") against any Losses incurred by or imposed upon ICS
Indemnitees or any of them in connection with any Third Party Claims which arise
out of: (a) the negligence or willful misconduct of Dyax in connection with this
Agreement; (b) the breach of this Agreement by Dyax, (c) claims of patent,
trademark, copyright or other infringement related to Products, or (d) storage,
handling, use, non-use, demonstration, consumption, ingestion, digestion,
manufacture, production and assembly of Products and their transportation to ICS
(except to the extent that such activities are actually conducted by ICS), in
each case except for those Losses for which ICS has an obligation to indemnify
Dyax pursuant to Section 10.2(a), as to which Losses each party shall indemnify
the other to the extent of its respective liability for such Losses.



 
(c)
Indemnification Procedure.  A party that intends to claim indemnification under
this Section 10.2 (the "Indemnitee") shall:  (i) promptly notify the
indemnifying party (the "Indemnitor") in writing of any Third Party Claim in
respect of which the Indemnitee or any of its Affiliates or any of their
respective directors, officers, employees, representatives, agents or their
respective successors, heirs or assigns intend to claim such indemnification
hereunder; (ii) provide the Indemnitor sole control of the defense and/or
settlement thereof with counsel reasonably satisfactory to the Indemnitee;
provided, however, that the Indemnitee reserves the right to retain its own
counsel to defend itself in, but not control the defense of, such suit, at its
own expense, unless (a) the interests of the Indemnitee and the Indemnitor in
the suit conflict in such a manner and to such extent as to require, consistent
with applicable standards of professional responsibility, the retention of
separate counsel for the Indemnitee, in which case, the Indemnitor shall pay for
one separate counsel chosen by the Indemnitee or (b) the Indemnitor shall not
have employed attorneys reasonably satisfactory to the Indemnitee to defend any
action within a reasonable time after notice of commencement of such action and
(iii) provide the Indemnitor, at the Indemnitor's request and expense, with
reasonable assistance and full information with respect thereto.  Neither the
Indemnitor nor the Indemnitee shall be responsible to or bound by any settlement
made by the other without its prior written consent, which shall not be
unreasonably withheld or delayed.  Without limiting the foregoing provisions of
this Section 10.2(c), the Indemnitor shall keep the Indemnitee reasonably
informed of the progress of any claim, suit or action under this Section 10.2
and the Indemnitee shall have the right to participate in any such claim, suit
or proceeding with counsel of its choosing at its own expense, but the
Indemnitor shall have the sole right to control the defense or settlement
thereof in accordance with the terms of this Section 10.2(c).

 
 
 

--------------------------------------------------------------------------------

 
 
 
10.3
Limitation of Liability.



 
(a)
Neither party shall be liable to the other for special, exemplary,
consequential, incidental (including lost or anticipated revenues or profits),
indirect or punitive damages arising from the performance or nonperformance of
such party under this Agreement whether such claim is based on contract, tort
(including negligence) or otherwise, even if an authorized representative of
such party is advised of the possibility or likelihood of same.



 
(b)
Notwithstanding the exclusions and limitations of liability set forth in Section
10.3(a) above, such exclusions and limitations shall not apply to: (i) either
party's indemnification obligations pursuant to Section 10.2; or (ii) either
party's breach of the party's confidentiality obligations pursuant to Article 7.



 
(c)
Any loss due to damage or loss of Products will be based upon Dyax's cost of
manufacturing or acquiring products, not it's selling cost.



 
10.4
ICS Insurance Obligations.  During the Term, ICS shall maintain appropriate
levels of insurance for the risks assumed under this Agreement, including the
following minimum levels of insurance:



 
(a)
Employer's liability insurance with a limit of [*****] for bodily injury by
accident per person, [*****] for bodily injury by accident, all persons and
[*****] bodily injury by disease policy limit;



 
(b)
Commercial general liability insurance, including personal injury blanket
contractual liability and broad form property damage, with a [*****] combined
single limit;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Umbrella liability insurance in the amount of [*****] per occurrence and
aggregate; and



ICS will not be obligated to insure Products against loss or damage arising from
the storage of Products at the ICS Facility.  The insurance required by this
Section 10.4 may be made up through a combination of self-insured retention and
traditional insurance.  Throughout the Term, ICS shall (a) provide prompt
written notice to Dyax in the event ICS becomes aware or is notified that the
insurance described in this Section 10.4 will be materially adversely modified
or cancelled in such a manner that ICS is no longer in compliance with the
requirements of Section 10.4 and (b) provide Dyax with proof of such insurance
on or before the date such insurance is renewed for each year.


 
10.5
Dyax Insurance Obligations.  During the Term, Dyax will maintain property,
products liability and commercial general liability insurance having a limit of
not less than [*****] per occurrence, Combined Single Limit (Bodily Injury and
Property Damage), pursuant to one or more insurance policies with reputable
insurance carriers having a Best’s Rating of A VII or otherwise as reasonably
approved by ICS.  Dyax will designate ICS as an "additional insured" under such
insurance policy and will obtain a broad form vendor’s endorsement for products
liability for ICS.  Within thirty (30) days after the Effective Date, Dyax will
provide to ICS a certificate of insurance indicating that such obligations have
been satisfied.  As a condition precedent to the effectiveness of this
Agreement, Dyax will execute the form of Continuing Guaranty and Indemnification
Agreement (the “Continuing Guaranty”) with AmerisourceBergen Corporation
attached hereto as Exhibit D.



11.
Terms and Termination.



 
11.1
Term. Unless earlier terminated in accordance with the terms hereof, the term of
this Agreement (the "Term") shall (i) commence as of the Effective Date and will
continue in effect for an initial period of three (3) years (the "Initial
Term"), and (ii) automatically renew for subsequent periods of two (2) years
(each, a "Renewal Term"), unless either party provides written notice to the
other at least three (3) months prior to the end of the Initial Term or
then-current Renewal Term that it  does not wish to renew. The parties will work
together in good faith to discuss and agree upon any appropriate fee adjustments
at least three months prior to expiration of the Initial Term.



 
11.2
Termination.  In addition to any other provision of this Agreement providing for
termination hereof, this Agreement may be terminated as follows:



 
(a)
Termination by Dyax For Convenience.  Dyax may terminate this Agreement for
convenience, without cause, upon six (6) months’ prior written notice of
termination to ICS.



 
(b)
Termination For Cause.  This Agreement may be terminated by either party on
written termination notice to the other party in the event of any material
breach of this Agreement by the other party (other than a breach by ICS of
Section 3.2, which is governed by clause (ii) below), which breach is not cured
within [*****] (or [*****] for any breach relating to payment obligations under
this Agreement) after delivery of written notice by the non-breaching party
specifying such breach and requiring cure.  Notwithstanding the right to cure
provided by the foregoing sentence, ICS shall have the right to cure only two
(2) material breaches of any particular obligation hereunder, and this Agreement
may be terminated by Dyax immediately on written notice to ICS in the event of
any additional material breach of such obligation by ICS.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Insolvency.  This Agreement may be terminated by either party immediately upon
written notice to the other party in the event of any of the following events:



 
(i)
the institution by the other party of insolvency, receivership or bankruptcy
proceedings or any other material proceedings for the settlement of the other
party's debts, or the institution against the other party of any such
proceedings that remain undismissed for ninety (90) days;



 
(ii)
the other party's making an assignment for the benefit of its creditors; or



 
(iii)
the other party's dissolution.



 
(d)
Other Agreements.  In the event that any of (a) the Distribution Services
Agreement of even date herewith between Dyax and ASD Specialty Healthcare, Inc.
or (b) the Distribution Services Agreement of even date herewith between Dyax
and US Bioservices Corporation is terminated for any reason, then (i) this
Agreement may be terminated by Dyax upon [*****] written notice to ICS; and (ii)
if not terminated, ICS will notify Dyax of any applicable adjustment to Fees
based upon such termination.



(e)           Supervening Illegality.


 
(i)
This Agreement shall terminate if both:  (A) as a result of the enactment of any
new applicable federal or state law or regulation, or any change in any existing
applicable federal or state law or regulation or any new interpretation of any
applicable federal or state law or regulation by any legislative body, court or
regulatory agency, the performance by a party of any material obligation under
the Agreement would be rendered illegal or any material provision of the
Agreement would be rendered invalid or unenforceable, and (B) the parties are
unable to negotiate a mutually acceptable amendment to the Agreement pursuant to
Section 11.2(e)(iii) below.  If any immaterial provision of this Agreement is
held to be illegal, invalid or unenforceable for any reason, the Agreement shall
be deemed amended to delete such provision, such amendment to apply only with
respect to the operation of the Agreement in the particular jurisdiction in
which such provision is held to be illegal, invalid or unenforceable, and the
remainder of the Agreement shall remain in full force and effect and enforceable
in accordance with its terms.



 
(ii)
The parties agree that the party affected by the new law or regulation or the
change in law or regulation or the interpretation of a law or regulation shall
use reasonable efforts to give the other party at least [*****] prior written
notice of the effective date of such new law, change, or interpretation.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
The parties agree that, notwithstanding the foregoing provisions of this
Section, either party may, within ten (10) business days of giving or receiving
notice of the new law, change or interpretation, notify the other party of its
wish to renegotiate the applicable terms of the Agreement ("Renegotiation
Notice"), in which event the parties shall negotiate in good faith, for a period
of sixty (60) days from delivery of the Renegotiation Notice, an amendment to
the Agreement that addresses the portion of the Agreement rendered illegal,
invalid or unenforceable by the new law, change or interpretation while
preserving to the greatest extent possible the original intent of the
Agreement.  If the parties successfully conclude such negotiations prior to the
effective date of the new law, change or interpretation, the Agreement shall not
terminate and shall be amended to reflect the negotiated terms.  If the parties
are unable to successfully conclude such negotiations prior to the effective
date of the new law, change or interpretation and such effective date is within
the sixty (60) day negotiation period, the Agreement shall be deemed amended to
delete such portion rendered illegal, invalid, or unenforceable, such amendment
to apply only with respect to the operation of the Agreement in the particular
jurisdiction in which such portion is held to be illegal, invalid or
unenforceable, and the remainder shall remain in full force and effect and
enforceable in accordance with its terms.  In the event the parties are unable
to successfully conclude such negotiations within the sixty (60) day negotiation
period, the Agreement shall terminate at the end of the sixty (60) day
negotiation period.



11.3         Effect of Termination. Upon the expiration or earlier termination
of this Agreement:


 
(a)
all Confidential Information received hereunder shall be returned to the
disclosing party, or destroyed, at the disclosing party's election (provided
that the receiving party may retain one copy to the extent necessary to comply
with any contractual or other legal obligations applicable thereto);



 
(b)
all rights granted to ICS with respect to the Product shall terminate and ICS
shall follow Dyax’s reasonable instructions to cease in a timely and orderly
manner all activities with respect to the  selling and distribution of Product;
and



 
(c)
unless terminated by ICS pursuant to Section 11.2 above (Material Breach) for a
period of [*****] following such expiration or early termination, ICS and its
Affiliates shall provide commercially reasonable assistance in connection with
Dyax's transition of Product distribution and Hub Services to Dyax, its
Affiliates or any third party selected by Dyax.  Dyax shall reimburse ICS for
its reasonable, documented out-of-pocket costs and expenses incurred with in
connection with providing such transition services; provided that, in the event
of a termination due to ICS's breach, neither the existence of this provision
nor the fact of Dyax's agreement to pay for such transition services shall in
any way effect or limit Dyax's rights or remedies with respect to such breach.



 
(d)
If Dyax terminates this Agreement pursuant to Section 11.2(a) or ICS terminates
this Agreement pursuant to Section 11.2(b) prior to the first anniversary of the
Effective Date, Dyax shall pay ICS an early termination fee, with the amount
being equal to $110,000.  The Early Termination Fee is intended to compensate
ICS for development costs related to the Services hereunder and is in addition
to, not in lieu of, any other amounts it is entitled to under this Agreement or
at law.

 
 
 

--------------------------------------------------------------------------------

 
 
Termination of this Agreement shall not relieve either party of obligations
incurred prior to termination.  The provisions of Sections 6.2, 6.3, 6.4, 11.3,
13.10 and 13.11 and Articles 7, 10 and 12, together with and any other
provisions which by their express terms extend beyond the expiration or
termination of this Agreement, shall survive any termination of this Agreement.


 
11.4
Termination of Exclusivity.  In the event that Dyax has the right to terminate
this Agreement, Dyax, on immediate written notice to ICS, may terminate Section
2.3, which shall have no further force or effect from and after the delivery of
such notice by Dyax.



12.
Dispute Resolution.



 
12.1
Resolution by Executives.  Any dispute, controversy or claim initiated by either
party arising out of, or resulting from the breach or alleged breach by either
party of its obligations under this Agreement (other than bona fide third party
actions or proceedings filed or instituted in an action or proceeding by a third
party against a party to this Agreement), whether before or after termination of
this Agreement, shall be in the first instance referred to the respective chief
executive officers of the parties unless such dispute or claim must be filed to
preserve a legal interest or injunctive relief is required.

 
 
12.2
Arbitration.  If chief executive officers (or their representatives, it being
agreed that the chief executive officer of either party may designate a
representative, provided such representative is empowered with decision making
in the dispute)  of the parties fail to resolve any dispute as provided in
Section 12.1 within [*****], then such dispute shall be finally resolved by
binding arbitration as follows:

 
 
(a)
Any dispute that might arise between the parties relating to or arising from
this Any dispute that might arise between the parties relating to or arising
from this Agreement shall be settled by binding arbitration in accordance with
the then-prevailing Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), except where those rules conflict with this provision, in
which case this provision controls. Arbitration shall be conducted before a
single arbitrator selected from the AAA’s National Roster of Arbitrators, each
of whom shall be a lawyer with at least 15 years experience with a law firm or
corporate law department of over 25 lawyers or who was a judge of a court of
general jurisdiction.  Each party shall have the right to meet and interview the
potential arbitrator for no more than one hour each prior to the selection of an
arbitrator.  The arbitration shall be held, and Dyax and ICS irrevocably consent
to arbitrate, in New York, NY, unless they mutually agree upon an alternative
location. The arbitration shall be conducted in English. In rendering the award
the arbitrator must apply the substantive law of the State of Delaware (except
where that law conflicts with this clause); however, the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act.  The arbitrator shall render a written opinion setting forth
findings of fact and conclusions of law with the reasons therefor stated.  Under
no circumstances shall the arbitrator award damages in excess of or inconsistent
with any limitations of liability contained in this Agreement.  Any court with
jurisdiction shall enforce this clause and enter judgment on any award.  ICS and
Dyax will agree upon, within [*****] days after the arbitrator is selected or,
if they fail to agree, the AAA will design, procedures that they will follow to
assure that the arbitration will be concluded and the award rendered within no
more than eight months from selection of the arbitrator.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
The arbitration proceedings shall be confidential, and neither party shall
publicize the nature of any dispute or the outcome of any mediation or
arbitration proceedings except to the extent required by law, provided in such
case the party required to make any disclosure informs the other party of such
requirement to allow the other party to seek a protective order.  The mediator
or arbitrator, as the case may be, shall issue appropriate protective orders to
safeguard each party’s confidential information.

 
 
(c)
Each party has the right before or during the mediation or arbitration to seek
and obtain from the appropriate court provisional remedies such as attachment,
an injunction, replevin, etc., to avoid irreparable harm, maintain the status
quo or preserve the subject matter of the arbitration.

 
13.
Miscellaneous.



 
13.1
Relationship of Parties.  ICS's relationship with Dyax hereunder shall be that
of independent contractor, and neither party shall be considered the agent of,
partner of, employee or other member of the workforce of, or participant in a
joint venture with, the other party.  Neither party shall have authority to bind
the other party unless otherwise agreed to in writing by such parties.



 
13.2
Notices.  All notices, requests, demands and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given upon the date of receipt if delivered by hand,
recognized international overnight courier, confirmed facsimile transmission, or
registered or certified mail, return receipt requested, postage prepaid to the
following addresses or facsimile numbers:



If to Dyax:
Dyax Corp.
 
300 Technology Square
 
Cambridge, MA  02139
 
[*****]
   
If to ICS:
AmerisourceBergen Specialty Group
 
3101 Gaylord Parkway
 
Frisco, TX 75034
 
[*****]



Either party may change its designated address, contact person and facsimile
number by notice to the other party in the manner provided in this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.3
Assignment.  Neither party may assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other party,
except that either party may assign this Agreement to any of its Affiliates or
to a successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement, with prompt written notice to the other
party of any such assignment; provided that: (i) if such assignee is an
Affiliate, the assignor shall be responsible for and liable with respect to all
assigned obligations and (ii) if such assignee is not an Affiliate, (A) the
assignee assumes the assignor’s obligations under the Continuing Guaranty and
Indemnification Agreement, and (B) the assignee has net assets as of the end of
its most recently completed fiscal year equal to or in excess of the net assets
of the assignor as of the end of its most recently completed fiscal year, in
each case as set forth in the audited balance sheet of the assignor and
assignee, and (iii) in the case of an assignment by Dyax, the assignee is not a
Competitor to ICS.  For the purposes of this Section 13.3, a “Competitor” means
any organization, entity or person that competes with ICS including but not
limited to the following companies and their affiliated entities: [*****].

 
 
13.4
Force Majeure. Each party's obligation under this Agreement will be excused to
the extent any delay or nonperformance is caused by strikes or other labor
disturbance, acts of God, war, or other conditions beyond the reasonable control
of that party, but only during the duration of such condition.



 
13.5
Amendment and Waiver.  This Agreement may be amended, supplemented, or otherwise
modified only by means of a written instrument signed by both parties.  Any
waiver of any rights or failure to act in a specific instance shall relate only
to such instance and shall not be construed as an agreement to waive any rights
or fail to act in any other instance, whether or not similar.  To be valid, any
waiver must be in writing.



 
13.6
Severability.  In the event any provision of this Agreement should be held
invalid, illegal or unenforceable, the remaining provisions shall not be
affected or impaired and the parties shall use all reasonable efforts to replace
the applicable provision with a valid, legal and enforceable provision which
insofar as practical implements the original intent of such invalid, illegal or
unenforceable provision, provided, however, that if the parties fail to reach
such agreement within sixty (60) days, a party whose rights or obligations are
materially adversely affected as a result of a provision being held invalid,
illegal or unenforceable may terminate this Agreement.



 
13.7
Headings.  All headings used in this Agreement are inserted for convenience only
and are not intended to affect the meaning or interpretation of this Agreement
or any Article or Section hereof.



 
13.8
Successors and Assigns.  This Agreement shall be binding on and shall benefit
any and all successors, trustees, permitted assigns and other successors in
interest of the parties.



 
13.9
Applicable Law; Disclaimer of Puerto Rico Law 75.



 
(a)
This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware (excluding the choice of law provisions thereof).

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
The parties expressly disclaim, to the fullest extent allowed by Applicable Law,
any application of the Puerto Rico Dealers Act, Law No. 75 of June 1964 (the
"Dealers Act") as amended, and the parties acknowledge that the Dealers Act
shall not apply in the interpretation or enforcement of any of the rights and
obligations of the parties hereto.



 
13.10
Contract Interpretation.  The parties have jointly negotiated this Agreement
and, thus, neither this Agreement nor any provision will be interpreted for or
against any party on the basis that it or its attorney drafted the Agreement or
the provision at issue.   When this Agreement requires approval of one or more
parties, such approval may not be unreasonably withheld or delayed.  Words,
regardless of the number and gender specifically used, will be construed to
include any other number, singular or plural, and any gender, masculine,
feminine, or neuter, as the context requires.  "And" includes "or."  "Or" is
disjunctive but not necessarily exclusive.  "Including" means "including but not
limited to." Unless other specifically stated, the term "days" means calendar
days.



 
13.11
Entire Agreement; No Reliance.  Each of the parties agrees and acknowledges that
this Agreement, including the Continuing Guaranty and attachments referred to
herein, (i) constitutes the entire agreement and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the parties with respect to the subject matter
of this Agreement, and (ii) is not intended to confer any rights or remedies, or
impose any obligations, on any person other than the parties hereto.  Each of
the parties expressly agrees and acknowledges that, other than those statements
expressly set forth in this Agreement, it is not relying on any statement,
whether oral or written, of any person or entity with respect to its entry into
this Agreement or to the consummation of the transactions contemplated by this
Agreement.



 
13.12
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  Facsimile execution and delivery of this Agreement are
legal, valid and binding execution and delivery for all purposes.





[signature page to follow]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the Effective Date.




Integrated Commercialization Solutions, Inc.
 
Dyax Corp.
           
By:
 /s/ Douglas Cook                                                      
 
By:
 /s/ Ivana Magovcevic-Liebisch 
         
Name:
Douglas Cook
 
Name:
Ivana Magovcevic-Liebisch
         
Title:
VP, Distribution Services
 
 
Title:
Executive Vice President Corporate
Development and General Counsel

 
 
 
 
 
 
AmerisourceBergen Specialty Group, Inc., a Delaware corporation, agrees that is
shall be financially responsible for any unsatisfied liabilities of Integrated
Commercialization Solutions, Inc.  under this Agreement, provided that any
defense or privilege that may be asserted by Integrated Commercialization
Solutions, Inc. may also be asserted by AmerisourceBergen Specialty Group, Inc.



   
AmerisourceBergen Specialty Group, Inc.
               
By:
 /s/ Mike Mullen 
           
Name:
Mike Mullen
           
Title:
President





 
 

--------------------------------------------------------------------------------

 

 
LIST OF EXHIBITS


EXHIBIT A – Product Description
EXHIBIT B – Initial Statement of Work
EXHIBIT C – Fee Schedule
EXHIBIT D – Continuing Guaranty
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
Product Description


Product Trade Name:
Kalbitor®
Generic Name:
ecallantide
NDC Number:
47783-101-01



Kalbitor is a recombinant protein with high affinity and high specificity for
human plasma kallikrein and is used in the treatment of Hereditary Angioedema
(HAE).


Kalbitor is temperature sensitive and must be stored and shipped at 2-8°C
(36-42°F).


Kalbitor is packaged in a single carton containing three 1 mL vials and is
administered through three subcutaneous injections.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Initial Statement of Work


[*****]


 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
Fee Schedule


[*****]


 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
Continuing Guaranty
 
CONTINUING GUARANTY AND INDEMNIFICATION AGREEMENT
 
The undersigned does hereby guarantee to AmerisourceBergen Corporation and each
of its subsidiary companies and their successors that any drugs ("Products") now
or hereafter delivered by or on behalf of the undersigned ("Guarantor") to
AmerisourceBergen Corporation or any of its subsidiaries (including Products
delivered to AmerisourceBergen Corporation or any of its subsidiaries by or on
behalf of Guarantor though its subsidiaries, divisions, affiliated companies and
representatives) will not in any material respect be adulterated, misbranded or
otherwise prohibited within the meaning of the Federal Food, Drug and Cosmetic
Act, 21 U.S.C. §§ 301 et. seq., as amended and in effect at the time of delivery
(the "Act") or within the meaning of any applicable state or local law in which
the definition of adulteration or misbranding are substantially the same as
those contained in the Act; and such Products will be merchandise that may be
introduced and delivered into interstate commerce under the provisions of
Section 301 of the Act or Section 351 of the Public Health Service Act.
 
Guarantor hereby agrees to defend, indemnify and hold AmerisourceBergen
Corporation and each of its subsidiaries (“ABC Indemnitees”) harmless against
any liability, damage, loss, penalty, fine or expense (including reasonable
attorneys fees and expenses of litigation) (collectively, "Losses") incurred by
or imposed upon the ABC Indemnitees or any of them in connection with any
claims, suits, demands, investigations, enforcement actions, or judgments, in
each case initiated by a third party (including any governmental or regulatory
agency)  arising as a result of (a) any   actual or asserted violation of
Applicable Laws or by virtue of which Products made, sold, supplied, or
delivered by or on behalf of Guarantors may be alleged or determined to be
adulterated, misbranded or otherwise not in full compliance with or in
contravention of Applicable Laws, (b) possession, distribution, sale and/or use
of, or seizure of, any Products, including claims of bodily injury, death or
property damage, (c) any actual or asserted claim that Products infringe any
proprietary or intellectual property rights of any person, including
infringement of any trademarks or service names, trade names, trade secrets,
inventions, patents or violation of any copyright laws or any other applicable
federal, state or local laws, and (d) any actual or asserted claim of negligence
or willful misconduct by Guarantor or breach by Guarantor of any contract with
an ABC Indemnitee, except to the extent  in each case ((a)-(d)) for those Losses
that  result from any violation of Applicable Laws by an ABC Indemnitee or any
negligence or willful misconduct by an ABC Indemnitee in connection with any
contract between Guarantor and any ABC Indemnitee or breach by an ABC Indemnitee
of any such contract.
 
Guarantors further agree to maintain primary and noncontributing Products
Liability Insurance of not less than U.S. $5,000,000.00 per occurrence, Combined
Single Limit (Bodily Injury and Property Damage) including AmerisourceBergen
Corporation and its subsidiary companies as Additional Insureds, including a
Broad Form Vendors Endorsement, with provision for at least 30 days' prior
written notice to the Additional Insureds in the event of cancellation or
material reduction of coverage, and upon request promptly submit satisfactory
evidence of such insurance.  All insurance coverage must be with a carrier and
in a form reasonably acceptable to AmerisourceBergen Corporation, at its sole
reasonable discretion, including any deductible or self-insured risk retained by
Guarantors, such acceptance not to be unreasonably withheld.  In combination
with significant excess liability insurance, any retained risk must be
commercially reasonable, actuarially sound and acceptable to AmerisourceBergen
Corporation, at its sole discretion.  Each Guarantor warrants that its assets
are sufficient to cover any self-insurance liability it assumes under this
Agreement.  Provisions in this Continuing Guaranty and Indemnification Agreement
are in addition to, and not in lieu of, any terms set forth in any purchase
orders accepted by Guarantors or any separate agreement entered into between
AmerisourceBergen Corporation or any of its subsidiaries and Guarantors.  In the
event of any conflict between the language of such other documents and the
language set forth herein, the language herein shall be controlling.


DYAX CORP.
 
/s/Ivana Magovcevic-Liebisch
11/19/09
 
Guarantor's Company Name
 
Signature of Authorized Officer
Date
               
Ivana Magovcevic-Liebisch, EVP Corporate Development
     
Name and Title
                 
300 Technology Square, Cambridge, MA 02139
     
Address of Company
             
Revised
 
(617) 225-2500
   
6/2/05
 
Phone
   


